Citation Nr: 1624739	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-43 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.   

The issue of entitlement to service connection for bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's preexisting bilateral pes planus increased in severity during service.  


CONCLUSION OF LAW

Bilateral pes planus was aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

For wartime service and peacetime service after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation [of a preexisting injury or disease] may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran maintains that he is entitled to service connection for bilateral pes planus.  He asserts that his bilateral pes planus was aggravated when he worked on the flight line.  He reported that he was on his feet, on hard concrete surfaces, for long periods of time.  

Second degree bilateral pes planus was clearly noted on the Veteran's March 1968 examination for entry to service.  Therefore, the Veteran is not entitled to a presumption of soundness at entry because pes planus preexisted the active service.  The Veteran asserts however, that the condition was aggravated by active service. 

A preexisting disorder such as pes planus will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to that natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
The Board finds that the Veteran's bilateral pes planus increased in severity during service.  The entry examination report noted 2nd degree pes planus, which suggests that the Veteran's bilateral pes planus was moderate in nature when the Veteran entered service.  Service treatment records (STR) dated in March, May, and June 1970 indicate that the Veteran had severe bilateral pes planus.  In January 1971 the Veteran complained of foot pain.  Post service private medical records note that the Veteran currently has severe bilateral pes planus.    

Given that the Veteran's pes planus was noted to be moderate on entry to service and that there are several reports during service that the Veteran's bilateral pes planus was severe in nature, the Board finds that the Veteran's pes planus increased in severity during service.  A review of the claims file reveals no finding that the increase in severity of the Veteran's pes planus during service was due to the natural progress of the disease.

The Board recognizes that on discharge examination in March 1972 the examiner described the Veteran's pes planus as moderate.  However, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  The Board does not find that the presumption of aggravation has been rebutted by clear and unmistakable evidence.  Therefore, the regulatory requirements for service connection for bilateral pes planus on the basis of aggravation have been met, and service connection is warranted. 


ORDER

Entitlement to service connection for bilateral pes planus is granted.


REMAND

The STRs show that the Veteran injured his left ankle during service.  The Veteran maintains that he has current bilateral ankle disability due to inservice injury.  

VA treatment records dated in 2009 indicate that the Veteran was being treated by a Dr. Trivedi at Alexandria Primary Care.  No attempt has been made to obtain copies of the Veteran's treatment records from Alexandria Primary Care, and there are no records from this facility located in the Veteran's claims file.  Copies of these records, and any other pertinent treatment records that are not already of record, should be obtained and considered.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records that are not already of record.
 
2.  Request that the Veteran provide authorization forms to obtain copies of his medical records from Alexandria Primary Care, and from any other private providers for which he has received treatment for his ankles.  Send these authorizations to each medical provider unless the Veteran specifically informs the AOJ that all such records from a particular medical provider have already been submitted.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.
 
3.  If any medical records received indicate that the Veteran has any disability of either ankle, schedule the Veteran for a VA examination and obtain an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that any such ankle disability was incurred in or otherwise related to his active service.  

4.  Following the above actions, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


